 



Exhibit 10.4.48
Board of Directors Compensation
On September 6, 2007 the Compensation Committee of the Board of Directors and
the Board of Directors approved changes in the method of calculation of director
compensation received in the form of restricted stock under the Company’s Long
Term Incentive Plan. Previously directors received a grant of restricted stock
on November 1 of each year. During 2007, the Compensation Committee established
regularly scheduled quarterly dates for all awards made under the Long Term
Incentive Plan. Consistent with this policy, the award date for grants to
directors was changed to November 15, or if later, one week following the
earnings announcement for the Company’s fiscal quarter ended September 30.
The value of the grant of restricted stock received as part of each non-employee
director’s retainer equals as closely as possible, subject to rounding to
prevent issuance of fractional shares, the annual cash retainer paid to
non-employee directors (currently $41,500 for each period beginning November 1
through and including the following October 31). Previously, the number of
shares awarded was calculated based upon the average closing price for the
Company’s stock for the four weeks ending prior to November 1 of each year.
Starting in 2007, the number of shares awarded will be calculated based upon the
closing price for the Company’s stock on the award date.

